Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 

Claims 1 and 6 recite “means for managing a plurality of images”, and, “means for managing entry evaluation values”.  Support for these limitations is found in Specification, beginning at [0019], when Applicant discloses, “the real estate property information provision server 100 manages real estate property entries 200 corresponding respectively to the real estate properties for which information is to be provided”, and adds, “managed by the real estate property information provision server 100.”  Applicant continues, at [0020], with “Each real estate property entry 200 includes detailed real estate property information 201, . . . images 203 (images 203a1 to 203ap and 203n1 to 203nq will be referred to collectively as images 203 or an image 203), entry evaluation information 207. . . “  Also described in the Specification, at [0016], is a description of the above provision server, specifically, “the real estate property information provision server 100 includes a database (DB) 110 for managing real estate property information, and provides the information terminals T connected to the network N, the network N being constituted by the Internet, for example, with real estate property information relating to a large number of real estate properties in the form of a website, for example.”  
Examiner has used this definition and disclosure to interpret the above identified “means for managing a plurality of images”, and, “means for managing entry evaluation values” as to describe a database containing real estate property information.  Examiner notes that this can also be construed as a local Multiple Listing Service (MLS)s, which 

Claims 1 and 6 recite “means for outputting a list of entries.”  Support for these limitations is found in Specification, at [0047], when Applicant defines this step as “having the real estate property information18 registration unit 107 present the user with this order or combination on a web page that is transmitted to the information terminal T.”  See also [Fig. 5], where a “specific example of a flow of the processing executed to output a list of the real estate property entries 200 will be described.” 
Examiner has used this definition and disclosure to interpret the above identified “means for outputting a list of entries”, to describe a generic terminal with viewing capabilities that displays information.  Another example would be any device displaying a web page, as defined by the Applicant’s disclosure above.  Therefore, Examiner has interpreted these claims to include the analogous display of data on or to a similar device or terminal displaying information, perhaps as a web page.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



For Step 1 of the eligibility analysis, the claims recite a system and a method, therefore, the claims fall into a statutory category, and pass as eligible subject matter.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of managing information relating to real estate properties.  This is advertising, marketing, or sales activities and is a commercial interaction, which is a certain method of organizing human activity grouping of abstract idea.  
Claim 1, which is representative of claims 6, 8 and 9, defines the abstract idea by the elements of:
means for managing a plurality of images relating to a real estate property together with image evaluation information that represents objects shown on the images and is attached thereto using a first evaluation model; 
means for managing entry evaluation values that relate to entries respectively representing a plurality of real estate properties, and are calculated using one or more pieces of the image evaluation information associated with each of the plurality of real estate properties; and,
means for outputting a list of the entries relating to the plurality of real estate properties, an order of the entries on the list being determined in accordance with the entry evaluation values.
These claims describe necessary steps used for managing (and outputting) information relating to real estate properties, this information including descriptions of 
Furthermore, the claims recite the actions of observing, evaluating, and displaying (outputting) information.  This is indicative of a mental process that can practically be performed in the human mind.  This is a mental process that is also categorized as an abstract idea.
For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
an information processing system.
These additional elements simply instruct one to practice the abstract idea of advertising, marketing, or sales activities utilizing a generic information processing system to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.
For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does Step 2A overlap with Step 2B and thus, are not reevaluated in Step 2B.

Dependent claims 2 – 7 contain further embellishments to the same abstract idea found in claims 1 and 6.  The recitation to machine learning is a link to computer implementation and is not sufficient to provide for integration into a practical application and/or significantly more.  See MPEP 2106.05(f).  Using this technology in its normal fashion, without significantly more, does not lend eligibility to the claims under Step 2A, Prong Two, or under Step 2B, as discussed above.  
Recitation to an evaluation model(s) are further recitations to the same abstract idea found in claims 1 and 6.  The process of evaluating the data is an inherent step in the abstract idea of analyzing and evaluating data as described above.  These claims do not contain anything that is considered to be an additional element under Step 2A, Prong Two, or at Step 2B.
Therefore, for the reasons set above, claims 1 – 9 are directed to an abstract idea without integration into a practical application and without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Packes (20150242747), hereinafter Packes, in view of Baird (US20080172393), hereinafter, Baird.
Regarding claims 1, 6, 8, and 9, Packes discloses a real estate evaluating platform that evaluates a plurality of properties, utilizing machine learning.  Key in Packes’ Real Estate Evaluation (REP) disclosure is “the REP may train, retrain, and utilize sets of neural networks to estimate values of real estate properties”, at [0020.]  Packes adds, “a neural network may use any suitable machine learning techniques to optimize a training process.”  Also at [0020.]  Packes access data “from a plurality of sources such as an Automated City Register Information System (ACRIS), Building Owners' and Brokers' web sites, the Public Library, Federal Energy Management Program, real estate news publications, and/or the like. Such data may include property characteristics, neighborhood characteristics, geographic localization (e.g., state, city, borough, area, neighborhood, etc.), transactions data (e.g., transaction date, listed price, sold price, days on the market, description, etc.), trends data (e.g., seasonal and/or annual price change trends, average days on the market, information concerning supply and demand for real estate, etc.), economic data (e.g., consumer confidence levels, gross domestic product, interest rates, stock market values, anticipated future housing supply levels, wage growth, etc.), and/or the like.”  See [0034.]  This is analogous to the MLS database and information contained therein that Examiner has interpreted these claims to include.  
As a final step, Packes includes “the overall result may be displayed to the user.”  See [0062] and an “exemplary user interface”, at [0076.]  See also [Figure 6B.]  Thus, 
Not disclosed by Packes is image evaluation information that represents objects shown on the images.  
However, Baird discloses a method of controlling MLS data.  Note that the MLS data in Baird is equivalent to the Examiner’s analogy of the MLS database containing images and image information as described above.
Key to Baird’s disclosure is that each property disclosure includes “Aerial Photos; Enhanced location; Geo-coding; RIDM Submitted Computer Images; Photos, floor plans, plats and other images; Virtual Tour Links other than MLS virtual tour”.  See [0046.]  Furthermore, Baird allows for “upload[ing] and edit[ing] a plurality of their own digital photos 39, floor plans, and surveys using via the Image Upload page 40 illustrated in FIG. 8.”  See [0048].  This is the same crowdsourcing procedure of editing images as described in the present application, at [0030.]  Baird also distributes [0049] and presents [0048 and Figure 8] the images.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used images per the method of Baird within the system and method of Packes, when evaluating properties, because this adds a positive twist in the marketing of the property since many more authors (image takers) makes a better represented board or evaluators.  This is an example for running an image through another set of eyes to get a different perspective.  
Regarding claims 2 - 5 and 7, the combination of Packes and Baird, as described above, discloses all the limitations of claims 1 and 6.  Packes further adds a flowchart .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fournier (US20090307050) details a method for identifying and rating desirable real estate listings.  Hough (US 5414621) discloses a system and method for computing a comparative value of real estate.  Hummel (US20130166354) describes ranking and aggregating estimates of value.  Humphries (US20140236845) discloses a method to determine a value for a home.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171.  The examiner can normally be reached on M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687